DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 16/306,976 for a TUBULAR ACTUATOR FOR A ROLLER SHUTTER, filed on 12/4/2018.  This correspondence is in response to applicant's reply filed on 3/7/2022.  Claims 1, 3-6 and 8-23 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basutto (U.S. Pub. 2018/0259033).
Regarding claim 22, Basutto teaches a method for producing an actuator, the actuator comprising a tube (20), a geared motor (24) in the tube, an output shaft (40) at a first end (left end of Fig. 2) of the tube, and a head system at a second end (right end of Fig. 2) of the tube, the tube extending along a longitudinal axis, wherein the head system comprising a fixed piece (26), a bush-bearing (90), and a head (32), the method comprises: supplying the fixed piece, the fixed piece being optionally mounted and at least partially assembled in an actuator tube;  supplying the bush-bearing; mounting the bush-bearing on the fixed piece; supplying the head; assembling the head on the fixed piece.


[AltContent: textbox (tube)][AltContent: textbox (head)]
[AltContent: arrow][AltContent: textbox (bush-bearing)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (output shaft)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    233
    822
    media_image1.png
    Greyscale

[AltContent: textbox (geared motor)]
[AltContent: textbox (fixed piece)]





Regarding claim 22, Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basutto (U.S. Pub. 2018/0259033).
Regarding claim 23, Basutto teaches the production method of claim 22, but does not specifically teach that the supplying the head comprises selecting a head from a plurality of different types of heads, each head of the plurality of heads being adapted to be assembled on the fixed piece.  It would have been an obvious matter of design choice to teach the step of supplying the head comprising selecting a head from a plurality of different types of heads, each head of the plurality of heads being adapted to be assembled on the fixed piece, since Applicant has not disclosed that any particular head solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with different types of heads of that fit on the actuator, and further, heads can be constructed in various shapes and nevertheless can perform the desired task.
Allowable Subject Matter
Claims 1, 3-6 and 8-21 allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 22 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        May 27, 2022